DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant response, filed 04/13/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 and 25-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over prior rat since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: obtain at least one distance to an external object based on at least one reflection coefficient, and control transmission through a first antenna module based on the at least one distance, the at least one reflection coefficient including a reflection coefficient of a second antenna module.

Claim 25 is allowable over prior rat since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: estimating a plurality of estimated distances between an external object and a plurality of first antenna modules based on the plurality of calculated reflection coefficients, the plurality of first antenna modules configured to connect to a millimeter wave wireless communication system using millimeter waves; and controlling transmission through the plurality of first antenna modules based on the plurality of estimated distances.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,357,338 to Sachio Iida discloses a proximity radio communication method employing such a proximity wireless communication method, the transmission electric power is reduced to intentionally limit the communication distance to a close distance of several centimeters to secure security, where a necessity of complicated security setup is eliminated to increase the user-friendliness. The novel and improved communication device and detection method is capable of improving security without impairing the convenience of the proximity wireless communication system. Therefore, a situation in which such data leak through the antenna installed by a third party is to be prevented. A communication control portion is configured to stop the transmission of the transmission signal from the antenna when the value of the reflection coefficient measured by the measurement portion changes exceeding the value of the reflection coefficient of the antenna in the normal state and the predetermined threshold value as a result of the judgment of the judgment portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464